DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 5-9, and 21-31 are pending, claims 1 and 5-7 are amended, claims 22 and 30 are withdrawn, and claims 21-31 are new.
Election/Restrictions
Newly submitted claims 22 and 30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The elected species of figures 4 and 5, being species A and B, utilizes the piezoelectric actuator with the nozzle plate, but the nozzle plate itself is not a piezoelectric material. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 and 30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The examiner does not, claim 7 is no longer withdrawn. 
Claim Rejections - 35 USC § 112
Claims 25-29 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the pressure waves” in line 6, this appears to be double inclusion of the pressure wavefront in lines 3-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 23-25, 27, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (U.S. 2008/0001003) in view of Shen (U.S. 2007/0051827).
With respect to claims 1 and 25, Onozawa discloses an atomizer for applying a coating (figure 1, abstract) comprising: 
a nozzle plate (figure 1, #12) defining an aperture (figure1, at #16): 
an actuator (figure 1, #22) configured to oscillate the nozzle plate to form pressure waves/pressure wavefront within a fluid (paragraph 0078, as the piezoelectric element 22 forms a wave which in turn is applied to the ink, see also paragraph 0080) to eject the fluid from the nozzle plate (paragraphs 0080-0081); and
an acoustic reflector (figure 1, #20) that includes a concave shaped (see figure 1, #20’s shape) surface facing toward the nozzle plate (figure 1) configured to reflect the pressure waves back toward the nozzle plate as secondary pressure waves (paragraphs 0078-0081, as the piezoelectric element forms waves which advance towards the reflect and are then focused, see lines 26(L2) in figure 1) and focus the secondary pressure waves toward the aperture (figure 1). However, Onozawa only disclose a singular aperture and not a plurality of apertures.
Shen, figure 1, discloses a nozzle plate #50, which has a plurality of apertures #51, generating a mist via the apertures #51.

With respect to claims 5 and 27, Onozawa as modified discloses acoustic reflector focuses the secondary pressure waves across more than one aperture of the plurality of apertures (as the singular aperture is replaced with multiple apertures, the mist is formed from the multiple apertures as disclosed by Shen).
With respect to claims 7 and 29, Onozawa as modified discloses a plurality of the nozzle plates (figure 6, the plurality of 66a being the nozzle hole of which the nozzle plate surrounds)and a plurality of the actuators (figure 6, being a plurality of the mist ejection heads shown in figure 1, thus each one has an actuator), each actuator configured to oscillate a corresponding one of the nozzle plates (as shown in figure 1), wherein the atomizer includes a plurality of acoustic reflectors (each nozzle plate having an acoustic reflector, the atomizer being the whole of figure 6), each acoustic focusing device reflector associated with a corresponding one of the nozzle plates (figure 1, as there is one reflector for one nozzle plate).
With respect to claim 8, Onozawa as modified discloses the actuator is integrally formed with the nozzle plate (figure 1, #22 integrally formed with #12).
With respect to claim 9, Onozawa as modified discloses the actuator is piezoelectric material (paragraph 0078).
With respect to claim 23, Onozawa as modified discloses the actuator is configured to oscillate the nozzle plate such that the pressure waves originate from the nozzle plate and propagate therefrom 
With respect to claims 24 and 31, Onozawa as modified discloses the actuator is an annular shape disposed about the nozzle plate (figures 1 and 6, discloses the nozzle plate being nozzle being circular, the piezoelectric being disposed about the perimeter of the nozzle 16 (paragraph 0078) thus the actuator is annular and is disposed about the top of the nozzle plate).

Claims 1, 6, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadimioglu (U.S. 5,229,793) in view of Onozawa.

With respect to claims 1 and 25, Hadimioglu discloses an atomizer for applying a coating (figure 1, abstract) comprising: 
a nozzle plate (figure 1, #16) defining a plurality of apertures (figure 1, #20): 
an actuator (figure 1, #21) configured to form pressure waves within a fluid (figure 2, pressure waves #44) to eject the fluid from the nozzle plate (figure 2, abstract); and
an acoustic reflector (figure 2, #14) that includes a concave shaped (figure 2) surface facing toward the nozzle plate (figure 2) configured to reflect the pressure waves toward the nozzle plate and focus the pressure waves toward the  plurality of apertures (figure 2, the dashes #44 disclose the reflection and focus). However, Hadimioglu fails to disclose the actuator configured to oscillate the nozzle plate to form the pressure waves, or that the pressure waves are reflected back towards the nozzle plate, being pressure waves from the nozzle plate to the acoustic reflector and then secondary waves from the acoustic reflector to the plurality of apertures. 
Onozawa, figure 1, discloses the piezoelectric element #22 is on the nozzle plate. By disposing the piezoelectric element 22 forming the ultrasonic wave-generating device in the vicinity of the nozzle 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the piezoelectric element 22 in the vicinity of the nozzle as disclosed by Onozawa into the system of Hadimioglu, as this allows for reduced viscosity in the ink as well as the formation of an elastic wave is generated more efficiently further assisting in the generation of a surface acoustic wave, thus the overall efficiency of the liquid mist of Hadimioglu is improved (paragraphs 0057 and 0061 of Onozawa). 
With respect to claims 6 and 28, Hadimioglu as modified discloses a plurality of the acoustic reflectors (figure 1, disclosing multiple #14’s) configured to split the pressure waves into discrete sets of the plurality of secondary pressure waves (as the wave from the plate is applied down and each of the reflectors then applies the wave back to the apertures), each acoustic reflector focusing a corresponding set of the discrete sets toward a corresponding one of the apertures (see figure 2).
With respect to claim 26, Hadimioglu as modified discloses the at least one acoustic reflector includes a plurality of acoustic reflectors (figure 1, multiple #14s), the concave shaped surface of each acoustic reflector being configured to focus the secondary pressure waves toward a corresponding aperture of the plurality of apertures (figure 1 and 2).
Response to Arguments/Amendments
	The Amendment filed 11/27/2020 has been entered. Currently claims 1, 5-9, and 21-31 are pending, claims 1 and 5-7 are amended, claims 22 and 30 are withdrawn, and claims 21-31 are new.

Applicant’s arguments, see Applicants Arguments, filed 11/27/2020, with respect to the previous rejection in view of the made amendments has been persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above rejections. As the main feature of Onozawa that was missing is disclosed and made obvious by Shen. The feature of the application of the actuator to the nozzle plate was found in Onozawa and is applied to Hadimioglu, as Onozawa discloses systems such as Hadimioglu in their background and state how the application of the actuator on the nozzle plate is an improvement. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        Tuesday, March 2, 2021